Citation Nr: 0605627	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to service connection for myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran had active service from September 1973 to 
December 1976 and from April 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the above claims.

The issues of entitlement to service connection for 
osteoporosis and myofascial pain syndrome were denied by the 
RO in June 2003.  Notice of the decision was sent to the 
veteran in July 2003.  In the Appeal To Board Of Veterans' 
Appeals received by the RO in January 2004, the veteran 
indicated that she wished only to perfect an appeal as to the 
issue of entitlement to service connection for fibromyalgia.  
Subsequently, in a letter to the Board received by the RO in 
April 2004, she addressed the issue of service connection for 
myofascial pain syndrome.  In a Statement of Accredited 
Representative in Appealed Case received by the RO, also 
dated in April 2004, the issues of service connection for 
both myofascial pain syndrome and osteoporosis were 
addressed.  The Board finds that as these were received by 
the RO within one year from the date notice of the June 2003 
rating action was mailed to the veteran, and as they 
sufficiently set out specific arguments relating to errors of 
fact or law made by the RO in reaching the determinations 
being appealed, the Board has construed the issues on appeal 
as perfected.  38 U.S.C.A. § 7108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.200, 20.202 (2005).

In December 2005, the veteran claimed service connection for 
osteoporosis, myofascial pain sydrome, and fibromyalgia, as 
secondary to service-connected hysterectomy with history of 
endometriosis.  See 38 C.F.R. § 3.310.  These claims are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

In May 1994, the veteran stated that she applied for benefits 
from the Social Security Administration (SSA).  The complete 
medical and administrative records related to her Social 
Security claim have not been obtained.  The RO should make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran asserts that she currently has fibromyalgia, 
osteoporosis and myofascial pain syndrome that are 
etiologically related to her period of active service.  A VA 
examination report dated in February 2004 shows that the 
veteran had fibromyalgia, but that it was not related to 
service.  The examiner, however, did not opine as to the 
etiology of the asserted osteoporosis and myofascial pain 
syndrome.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2005).

Additionally, in the Appellant's Brief submitted in December 
2005, the veteran's representative provided treatises 
addressing the issues on appeal, which have not been reviewed 
by the RO.  The veteran has not waived RO consideration of 
this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.

2.  Make arrangements for the veteran to 
be afforded an examination by an 
appropriate specialist.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
osteoporosis or myofascial pain syndrome 
had its onset during active service or is 
related to any in-service disease or 
injury.  It is requested that the examiner 
discuss the prior medical evidence and 
reconcile any contradictory evidence.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report. 

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained since the 
issuance of the June 2004 supplemental 
statement of the case.  If the decision 
with respect to the claim remains adverse 
to the veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


